Case 1:15-cv-02144-LGS-SN Document 416 Filed 10/06/20 Page 1 of 3
          Case 1:15-cv-02144-LGS-SN Document 416 Filed 10/06/20 Page 2 of 3




           P arti es ar e r e q uir e d t o pr o vi d e e x p ert r e p orts o nl y f or t h os e e x p erts “ e m pl o y e d t o pr o vi d e

e x p ert t esti m o n y i n t h e c as e. ” F e d. R. Ci v. Pr o. 2 6 ( 2)( B) ( e m p h asis a d d e d). T h e r e p orts

Pl ai ntiffs s e e k w er e pr o d u c e d i n l a ws uits t h at d o n ot a d dr ess t h e b ell w et h er tr usts at iss u e a n d

w er e n ot pr o d u c e d b y e x p erts w h o will b e pr o vi di n g t esti m o n y i n t his c as e. T h us, t h e dis c o v er y

s o u g ht b y t h e Pl ai ntiffs c a n n ot b e pr o p erl y c at e g ori z e d as e x p ert dis c o v er y.

           T o t h e e xt e nt t h e dis c o v er y s o u g ht is b ett er c h ar a ct eri z e d as f a ct dis c o v er y, it is b ot h

u nti m el y a n d u n w arr a nt e d. F a ct dis c o v er y cl os e d t hr e e y e ars a g o a n d Pl ai ntiffs h a v e n ot

est a blis h e d g o o d c a us e t o r e o p e n f a ct dis c o v er y f or t his p ur p os e. Pl ai ntiffs ar g u e t h at t h e

r e q u est e d dis c o v er y is “ hi g hl y r el e v a nt ” i n t his c as e, s p e cifi c all y cl ai mi n g t h at t h e r e p orts s h e d

li g ht o n D ef e n d a nt’s “ o v er all a w ar e n ess ” of “t h e p er v asi v e d ef e cts a n d f u n d a m e nt al fl a ws i n

D e uts c h e B a n k S P -s u p pli e d l o a ns. ” S e e E C F N o. 4 0 2, Pl.’s M ot. at 1, 4.

           T his “ o v er all a w ar e n ess ” is i m m at eri al t o t h e cl ai ms at iss u e, h o w e v er, b e c a us e t h e e x p ert

r e p orts r e q u est e d d o n ot c o n c er n t h e s p e cifi c tr usts i n t his c as e. I n t h e R M B S c o nt e xt, Pl ai ntiffs

m ust “ d e m o nstr at e br e a c h o n a l o a n-b y -l o a n a n d tr ust-b y -tr ust b asis. ” Bl a c k R o c k v. W ells F ar g o,

2 4 7 F. S u p p. 3 d 3 7 7, 3 8 9 ( S. D. N. Y. 2 0 1 7), o bj e cti o ns o v err ul e d W L 3 6 1 0 5 1 1 ( S. D. N. Y. A u g.

2 1, 2 0 1 7). I n d e e d, J u d g e S c h ofil e d h as r ul e d alr e a d y t h at “t h e ‘ dis c o v er y or r e c ei pt of n oti c e’

r e q uir e m e nt m ust r e q uir e H S B C t o h a v e i nf or m ati o n a b o ut a s p e cifi c l o a n, r at h er t h a n

g e n er aliz e d k n o wl e d g e or n oti c e e xtr a p ol at e d fr o m ot h er l o a ns . ” E C F N o. 3 1 4, M ar c h 1 9, 2 0 1 8

Or d er at 5, ( e m p h asis a d d e d) (r e c o nsi d er ati o n d e ni e d E C F        N o. 3 3 5 at 1 – 2). F urt h er m or e, t his

C o urt h as m a d e cl e ar t h at dis c o v er y r e q u ests “r el at e d t o e v e nts o utsi d e t h e C o v er e d Tr usts w o ul d

n ot tri g g er a d ut y o n t h e p art of t h e tr ust e e t o i n v esti g at e l o a ns wit hi n t h e C o v er e d Tr usts. ”

Bl a c k R o c k v. D e uts c h e B a n k , 1 4-c v - 0 9 3 6 7 (J M F)( S N), E C F. N o. 2 8 6, J u n. 2 0, 2 0 1 7 Or d er at 4 –

5. E v e n if t h e r e q u est e d r e p orts ar e pr o b ati v e of D ef e n d a nt’s “ o v er all a w ar e n ess ” of “ p er v asi v e



                                                                        2
          Case 1:15-cv-02144-LGS-SN Document 416 Filed 10/06/20 Page 3 of 3




d ef e cts a n d f u n d a m e nt al fl a ws ” i n D e uts c h e B a n k’s l o a ns, t h at is i m m at eri al t o a s p e cifi c d ut y t o

i n v esti g at e t h e l o a ns at iss u e i n t his c as e.

           A c c or di n gl y, Pl ai ntiff’s m oti o n t o c o m p el is D E NI E D. T h e Cl er k of C o urt is dir e ct e d t o

t er mi n at e t h e m oti o n at E C F N o. 4 0 8.

S O O R D E R E D.



D A T E D:            O ct o b er 6, 2 0 2 0
                      N e w Y or k, N e w Y or k




                                                                      3
